Title: Thomas Jefferson to John Adams, 10 Dec. 1785
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              Dec. 10. 1785
            
          

          On the arrival of mr [expansion sign] Boylston I carried him to the
            Marquis de la Fayette, and received from him communications of his object. this was to
            get a remission of the duties on his cargo of oil, & he was willing to propose a
            future contract. I proposed however to the Marquis, when we were alone, that instead of
            wasting our efforts on individual applications, we had better take it up on general
            ground, and, whatever could be obtained, let it be common to all. he concurred with me.
            as the jealousy of office between ministers does not permit me to apply immediately to
            the one in whose department this was, the Marquis’s agency was used. the result was to
            put us on the footing of the Hanseatic towns, as to whale oil, & to reduce the
            duties to 11H—5s for 520lb French, which is very nearly two livres on the English
            hundredweight, or about a guinea & a half the ton. but the oil must be brought
            in American or French ships, & the indulgence is limited to one year. however as
            to this I expressed to Ct. de Vergennes my hopes that it
            would be continued, & should a doubt arise, I should propose at the proper time
            to claim it under the treaty on the footing gentis amicissimi. after all, I beleive mr
            [expansion sign] Boylston has failed of selling to Sangrain, and, from what I learn,
            through a little too much hastiness of temper. perhaps they may yet come together or he
            may sell to somebody else.
          When the general matter was thus arranged, a mr [expansion sign]
            Barrett arrived here from Boston with letters of recommendation from Govr. Bowdoin, Cushing & others. his errand was to get
            the whale business here put on a general bottom, instead of the particular one which had
            been settled you know the last year for a special company. we told him what was done. he
            thinks it will answer, and proposes to settle at L’Orient for conducting the sales of
            the oil & the returns. I hope therefore that this matter is tolerably well fixed
            as far as the consumption of this country goes. I know not as yet to what amount that
            is; but shall endeavor to find out how much they consume, and how much they furnish
            themselves. I propose to mr [expansion sign] Barrett that he should induce either his
            state or individuals to send us a sufficient number of boxes of the Spermaceti candle,
            to give one to every leading house in Paris, I mean to those who lead the ton: and at
            the same time to deposit a quantity for sale here & advertize them in the
            Petites affiches. I have written to mr [expansion sign] Carmichael to know on what
            footing the use & introduction of the whale oil is there, or can be placed. 
          I have the honour to be with very sincere esteem Dear sir / Your
            most obedient humb. servt.





          
            
              Th: Jefferson
            
          
          
            Dear Sir Paris Dec. 11. 1785 
            Baron Polnitz not going off till to-day enables me to add some
              information which I receive from mr [expansion sign] Barclay this morning. you know
              the immense amount of Beaumarchais’ accounts with the U.S. and that mr [expansion
              sign] Barclay was authorized to settle them. Beaumarchais had pertinaciously insisted
              on settling them with Congress. probably he received from them a denial: for just as
              mr [expansion sign] Barclay was about to set out on the journey we destined him
              Beaumarchais tendered him a settlement. it was thought best not to refuse this,
              & that it would produce a very short delay. however it becomes long, and mr
              [expansion sign] Barclay thinks it will occupy him all this month. the importance of
              the account, and a belief that nobody can settle it so well as mr [expansion sign]
              Barclay, who is intimately acquainted with most of the articles, induce me to think we
              must yeild to this delay. be so good as to give me your opinion on this subject. I
              have the honour to be with very great esteem Dear Sir 
            Your most obedient / & most humble servt
          
          
            
              Th: Jefferson
            
          
          
            P.S. pray contrive the inclosed letter to Colo. Monroe. it must not pass through the hands of the English
              post officers.
          
        